United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                         October 10, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                             No. 06-50032
                           Summary Calendar


                     UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                   versus

                           JAMEL WASHINGTON,

                                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 1:05-CR-170-ALL
                        --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

     Jamel Washington pleaded guilty to possession of a controlled

substance with intent to distribute and to being a felon in

possession of a firearm.     The district court sentenced Washington

to 262 months of imprisonment and eight years of supervised release

on the drug count.   The district court sentenced Washington to 120

months of imprisonment and three years of supervised release on the

firearm   count.     The   terms   were     to   be   served   concurrently.

Washington appeals, arguing that his sentence, imposed after the


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Supreme Court’s decision in United States v. Booker, 543 U.S. 220

(2005), was unreasonable because it was greater than necessary to

meet the goals of 18 U.S.C. § 3553(a).

      The record shows that the district court fulfilled its duty to

consider all of the § 3553 factors and sentenced Washington to 262

months of imprisonment, the lowest end of the sentencing guidelines

range.    See United States v. Mares, 402 F.3d 511, 519 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005).                   This sentence is within

the   properly     calculated      advisory     guidelines       range    and    is

presumptively reasonable.          See United States v. Alonzo, 435 F.3d
551, 554-55 (5th Cir. 2006).             There is no indication that the

sentence imposed was unreasonable.            See Mares, 402 F.3d at 519.

      Washington       argues   that    18   U.S.C.    §   922(g)    is   facially

unconstitutional       and   unconstitutional         as   applied   because    the

Government failed to establish the interstate commerce element.

Washington concedes that his constitutional challenge is foreclosed

by circuit precedent, and he raises it only to preserve it for

review by the Supreme Court.             See United States v. Daugherty,

264 F.3d 513, 318 (5th Cir. 2001); United States v. Guidry,

406 F.3d 314, 318-19 (5th Cir.), cert. denied, 126 S. Ct. 190

(2005).

      Citing Apprendi v. New Jersey, 530 U.S. 466 (2000), Washington

argues    that   his    sentence   is    unconstitutional       because    it   was

enhanced on the basis of his prior convictions, which were neither

admitted by him nor submitted for proof to the jury.                  Washington

                                         2
concedes that this contention is foreclosed by circuit precedent,

and   he   raises   it   only   to   preserve   it   for   further   review.

See Shepard v. United States, 125 S. Ct. 1254, 1262-63 & n.5

(2005); United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

      AFFIRMED.




                                      3